Me. Justice Wole
delivered the opinion of the court.
A refaction (financing) contract haying been presented to the Registrar of Guayama, he denied the record in the following note:
“Record of the foregoing document is refused because of the defect that the tobacco plantation of 25 acres described in the said deed is already affected by a recorded lien for agricultural advances in favor of The Porto Rican Leaf.Tobacco Company for the sum of $2,000 payable on June 30, 1923; and because in this contract, or the foregoing document, conditions are agreed to and stipulated concerning the products which are already encumbered, in conflict with those of the recorded contract, and in lieu thereof a cautionary notice of this denial is entered for the legal period in *2favor of Angel Bosch at folio 81, volume 4 of Cayey, property No. 194, record letter B, with, the curable defect that no mention is made of whether the instrumental witnesses are not within the cause of incapacity referred to in paragraph 2 of section 20 of the Notarial Law. Guayama, Porto Rico, February 19, 1923.”
"We agree with the appellant that the mere record of a previous refaction contract will not prevent the record of another, or subsidiary refaction contract, on the same, for the same reason that a second mortgage may be recorded, and our decision in Manrique v. Registrar of Caguas, 27 P. R. R. 701, is applicable. The danger to the prior lienor in that case was greater than here, because the prior lien there was not of record. See also Galindo and Escosura, Vol. 11, 521-535. The second contract -was clearly subject to the first.
For similar reasons any supposed conflict between the conditions of the first contract and the second must be resolved in favor of the first. And this is especially so in this case, as the second contract recognized and mentioned the prior rights of the first contract.
As the notarial law of 1906, section 10, solely requires that the names and residences of the parties should be stated, there was no necessity of setting forth the capacity of the instrumental witnesses. This matter we have discussed and decided in M. Grau & Sons v. Registrar, 23 P. R. R. 352, and Monserrate v. Registrar of Guayama, 31 P. R. R. 752.
The note of the registrar must be

Reversed.

Chief Justice Del Toro and Justices Aid rey, Hutchison and Franco Soto concurred.